372 U.S. 526 (1963)
WALKER
v.
UNITED STATES ET AL.
No. 657.
Supreme Court of United States.
Decided March 18, 1963.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS.
Henry W. Moursund, Maynard F. Robinson and R. Dean Moorhead for appellant.
Solicitor General Cox, Assistant Attorney General Loevinger, Robert B. Hummel, Irwin A. Seibel and Robert W. Ginnane for the United States et al., and George Nokes, Roland Rice, Carl Wright Johnson and Nat L. Hardy for Central Freight Lines Inc. et al., appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE BLACK is of the opinion that probable jurisdiction should be noted.